DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per independent claims 1, 5, and 9 generally, none of the prior art references of record, including, but not limited to: US_20190223201_A1_Lee, US_10256964_B2_Wang, US_10455560_B2_Yin, US_11139937_B2_Kim, as well as the other references; anticipate, disclose, teach or suggest, alone, or in combination, at the time of the invention, the features as discussed and remarked upon in the prosecution of the current patent application of the inventions as set forth in the claims in this application as allowed, and not necessarily as summarized and/or characterized by the examiner, whether or not as italicized, in the Examiner's Statement of Reasons for Allowance.
Specifically, prior art Lee discloses a method for a terminal for transmitting uplink control information (UCI) in a wireless communication system The terminal generates modulation symbols of the UCI, maps the modulation symbols in a physical uplink shared channel (PUSCH) region, and transmits the modulation symbols mapped in the PUSCH region, wherein the modulation symbols are mapped in the PUSCH region so as to be symmetric in a frequency region with respect to a particular frequency; Lee also discloses antenna port mapping/switching per symbol ( set of symbols) when performing three antenna ports-based 3-symbols SHD_PUCCH (or LNG_PUCCH) transmission. In each symbol, UCI and the reference signal are FDMed (Lee figures 31-33, 37, paragraphs 5, 15-16, 228, 285-287).
Prior art Yin discloses a UE acquires a first higher layer configuration indicating at least a short uplink control channel (PUCCH) resource configuration, acquires a second higher layer configuration indicating multiple sets of PUCCH resource configurations, selects a set of PUCCH resource configurations from the sets of PUCCH resource configurations based on a payload size of uplink control information (UCI), transmits the UCI on a PUCCH resource, the PUCCH resource corresponding to a PUCCH resource configuration within the selected set of PUCCH resource configurations. (Yin figures 20, 27, column 28 lines 9-34).
Prior art Wang discloses mapping, by UE, UCI onto time-frequency resources, wherein a subframe where the UCI is located contains one uplink reference signal or contains no an uplink reference signal; and transmitting the UCI to a base station via a PUSCH (Wang figure 3).
Prior art Kim discloses a method in which the SRS and the UCI channel coexist, the SRS and the UCI channel may not be multiplexed in one physical resource block. A resource region in which SRSs coexist may be referred to as an SRS resource pool, and a resource region in which UCI channels (e.g., PUCCHs) coexist may be referred to as a UCI channel resource pool. The terminal may transmit the SRS resource pool and the UCI channel resource pool through frequency multiplexing (Kim figures 42-43, column 24 lines 30-38).
The art of record does not suggest the respective claim combinations together and nor would the respective claim combinations be obvious with: “wherein only Uplink Control Information (UCI) symbols are located between a first RS symbol and a second RS symbol of the at least three RS symbols, and a number of the UCI symbols between the first RS symbol and the second RS symbol is 2, and wherein all symbols in the PUCCH are allocated in a same frequency resource” as stated in independent claims 1, 5 and 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIBIN HUANG whose telephone number is (571)270-3695. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.H/Examiner, Art Unit 2471                                                                                                                                                                                                        

/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471